10/06/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0257

                                         DA 20-0257
                                      _________________

 TONY C. PHIPPS and MINDY L. PHIPPS,

             Plaintiffs and Appellants,

       v.
                                                                 ORDER
 OLD REPUBLIC NATIONAL TITLE INSURANCE
 COMPANY; SECURITY TITLE ABSTRACT
 COMPANY; and JOHN DOES I-V,

             Defendants and Appellees.
                                   _________________


       Appellants, by counsel, have filed a motion for a 30-day extension of time within
which to file their reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellants’ reply brief
shall be filed on or before November 13, 2020.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                October 6 2020